Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 22-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Carlo et al (3690054).

“(5) Plates 30 are of identical construction and characterized as having leasing, trailing and free edge portions 32, 34 and 36 respectively. In the preferred arrangement illustrated in the drawings, the leading edge portions of the plates of each row are arranged in underlying relationship with the trailing edge portions of preceding adjacent plates, and the free edge portions of the plates of row 30a are arranged in underlying relationship with like portions of row 30b. As will be apparent from viewing FIG. 2, plates of rows 30a, 30b normally cooperate to form an unbroken surface for catching and diverting harvested produce, but may be moved relative to each other to accommodate for passage of an obstacle, such as supporting posts 22 therebetween, as the machine moves relative to a plant or row of plants being harvested. Preferably, plates 30 are formed of a flexible material, such as plastic in flat sheet form.”
[AltContent: textbox (curved)][AltContent: arrow][AltContent: textbox (Plurality of deck plates segments (catching plate segments 30))][AltContent: textbox (the plurality of biasing members has a substantially vertical longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    613
    473
    media_image1.png
    Greyscale

32. (Currently Amended) A deck plate assembly for an agricultural harvester comprising: 
a deck plate (shown above); a plurality of deck plate segments (marked up) mounted to the deck plate and moveable between a first position and a second position relative to the deck plate (quote above); and 
a plurality of biasing members (shown above) for biasing each respective deck plate segment, wherein each of the plurality of biasing members has a substantially vertical longitudinal axis (marked up).  

33. (Currently Amended) The deck plate assembly of claim 32, wherein each of the plurality of deck plate segments overlaps an adjacent deck plate segment (shown/taught above).  

34. (Currently Amended) The deck plate assembly of claim 32, wherein each of the plurality of deck plate segments is a curved deck plate segment defining convex stalk engaging surfaces (marked up).

The following are already addressed above, unless otherwise noted:
  
35. (Currently Amended) A row unit for a header of an agricultural harvester comprising: a frame (10); a plurality of deck plate segments mounted to the frame and moveable between a first position and a second position relative to the frame; and a plurality of biasing members for biasing each respective deck plate segment, wherein each of the plurality of biasing members has a substantially vertical longitudinal axis.  

36. (Currently Amended) The row unit of claim 35, wherein each of the plurality of deck plate segments overlaps an adjacent deck plate segment (cl. 33).



The following are already addressed above, unless otherwise noted:

25. (Currently Amended) A row unit for a header of an agricultural harvester comprising: 
a first deck plate assembly and a second deck plate assembly adjacently mounted on a frame, each deck plate assembly having: 
a deck plate, a plurality of deck plate segments mounted to the deck plate, and a plurality of biasing members for biasing the plurality of deck plate segments, wherein each of the plurality of biasing members has a substantially vertical longitudinal axis (the 2nd one is substantially identical to the 1st deck plate assembly, addressed above).
  
26. (Currently Amended) The row unit of claim 25, wherein each of the plurality of biasing members is a torsion spring, a tension spring, a compression spring, an elastomeric member, or combination thereof (46).
  
27. (Currently Amended) The row unit of claim 25, wherein each of the plurality of deck plate segments has a tapered leading edge (the design is shown in fig 4).
  
28. (Currently Amended) The row unit of claim 25, wherein each of the plurality of deck plate segments is a curved deck plate segment defining convex stalk engaging surfaces (design shape already addressed in re cl. 34).  

29. (Currently Amended) The row unit of claim 25, wherein each of the plurality of deck plate segments overlaps an adjacent deck plate segment (cl. 33).  
30. (Currently Amended) The row unit of claim 25, wherein each of the plurality of biasing members is a coil spring (46) biasing a respective deck plate segment of the plurality of deck plate segments for urging the respective deck plate segment into engagement with stalks of varying thicknesses (see quote above).  

31. (Currently Amended) The row unit of claim 30, wherein the coil spring has: 
a first end connected to a pivot pin (fittings 48, 50, bolts 52, 58) of a respective deck plate; and   
a second end connected to the respective deck plate segment (shown/taught in fig 3).  

The following are already addressed above, unless otherwise noted:

17. (Currently Amended) A row unit for a header of an agricultural harvester comprising: 
a frame; a first deck plate assembly mounted to the frame, the first deck plate assembly including: a first deck plate, a plurality of first deck plate segments extending from the first deck plate and moveable between a first position and a second position relative to the first deck plate, and a plurality of biasing members for biasing each respective first deck plate segment, wherein each of the plurality of biasing members has a substantially vertical longitudinal axis; and a second deck plate assembly mounted to the frame, the second deck plate assembly including: a second deck plate, a plurality of second deck plate segments extending from the second deck plate and moveable between a first position and a second position relative to the second deck plate, and a plurality of biasing members for biasing each respective second deck plate segment, wherein each of the plurality of biasing members has a substantially vertical longitudinal axis (cl. 25).
  
22. (Currently Amended) The row unit of claim 17, wherein each of the plurality of first and second deck plate segments is a curved deck plate segment defining convex stalk engaging surfaces (cl. 33).  
23. (Currently Amended) The row unit of claim 17, wherein each of the plurality of biasing members is a coil spring biasing a respective deck plate segment of the plurality of first and second deck plate segments for urging the respective deck plate segment into engagement with stalks of varying thicknesses (cl. 30).    
24. (Currently Amended) The row unit of claim 23, wherein the coil spring has: a first end connected to a pivot pin of a respective deck plate; and a second end connected to the respective deck plate segment (cl. 31).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small (1160777), in view of De Carlo et al (3690054).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Small teaches deck plate segments (spring shield “g”; pg. 2, ln 15-17), except the biasing  being vertical as claimed 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of deck plates segments)][AltContent: arrow][AltContent: textbox (the plurality of biasing members)]
    PNG
    media_image2.png
    351
    590
    media_image2.png
    Greyscale

[AltContent: arrow]



De Carlo (above) teaches that it has been known the biasing members maybe oriented in a substantially vertical longitudinal axis, and designed with a curved/convey/tapered shape.

“(6) The catching mechanism of the present invention features the utilization of coil springs to mount catching plates formed of a flexible material, such as plastic in flat sheet form, for substantially universal movement, such that the plates are free to move vertically as well as in fore and aft direction upon engagement with an obstacle. As a result, the plates when engaged with an obstacle are not subject to destructive bending conditions, which would otherwise result when the machine moves up and down over rough ground.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the deck plate segments of Small with the teachings of De Carlo, because it would not have been outside the skill that vertical orientation of the biasing means would avoid bending when the deck plates engage with an obstacle, as taught in De Carlo.



Claim(s) 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner et al (3589110), in view of De Carlo et al (3690054) & Small (1160777).

Schreiner teaches the claimed 1st & 2nd decks for a row unit header harvester (NOTE: not all of the independent claims are directed to a row unit header of an agricultural harvester); however the prior art teaches:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Deck plates (39, 40))]
    PNG
    media_image3.png
    463
    672
    media_image3.png
    Greyscale


	
De Carlo & Small as discussed above, teaches segmented, vertically oriented biasing means, and deck shaped segments as claimed.

De Carlo further teaches: 

“(4) It is an object of this present invention to provide a produce catching mechanism which employs relatively low cost catcher plates, which are mounted such that failure of the plates under normal operating conditions is substantially eliminated.”

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the deck plates of Schreiner with the teachings of De Carlo et al (3690054) & Small (1160777), because segmented deck plates would minimize cost, flexible and eliminate failures.

We note that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds segmentation feature (taught by Small and/or De Carlo) to the deck plate of Schreiner. It has been extremely old and well known to use segments over a single plate.




In re cl. 18-20, the primary reference, Schreiner teaches:
[AltContent: textbox (Control arm)][AltContent: textbox (connector)][AltContent: textbox (connector)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (linkage)][AltContent: arrow]
    PNG
    media_image4.png
    261
    598
    media_image4.png
    Greyscale
 

18. (Currently Amended) The row unit of claim 17, wherein the first deck plate assembly further comprises:   a first elongated linkage; a first primary connection mechanism connecting the first deck plate and the first elongated linkage about a first end of the first deck plate; and a first secondary connection mechanism connecting the first deck plate and the first elongated linkage about a second end of the first deck plate (marked up).  

19. (Currently Amended) The row unit of claim 18, wherein the second deck plate assembly further comprises: a second elongated linkage; a second primary connection mechanism connecting the second deck plate and the second elongated linkage about a first end of the second deck plate; and a second secondary connection mechanism connecting the second deck plate and the second elongated linkage about a second end of the second deck plate (marked up).
  
20. (Currently Amended) The row unit of claim 19, wherein each connection mechanism is a pivot mechanism connected to respective elongated linkages and deck plate assemblies, and pivotably connected to the row unit (marked up).
  
21. (Currently Amended) The row unit of claim 19, further comprising a control arm connected to the first and second elongated linkages for adjusting a width of a stalk receiving gap defined by the first and second deck plate assemblies (marked up).  





Response to Arguments
Applicant’s arguments with respect to claim(s) 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following amendment necessitated the new search and examination: 

“wherein each of the plurality of biasing members has a substantially vertical longitudinal axis.” 

Applicant’s argument that Small does not disclose the new feature added to claims 17, 25, 32, 35:

“Small, the Examiner relies on spring shields or plates "g" as allegedly corresponding to deck plate segments. As shown in FIG. 7 of Small, the spring shields or plates "g" are mounted on a rod or shaft   which appears to also support a plurality of unnumbered coil springs. As shown in FIG. 6 of Small, the cornhusking and harvesting machine depicted therein slopes upwardly at an acute angle relative to horizontal. Therefore, the longitudinal axes of the unnumbered coil springs surrounding shaft   also slope upwardly at an acute angle relative to horizontal.”

It has been noted, therefore the amended feature is addressed as detailed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Beckman teaches in fig 1, 7, the deck plates can be segmented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671